Title: From Thomas Jefferson to John Jay, 12 March 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Mar. 12. 1789.

I had the honour of addressing you on the 1st. instant through the post. I write the present, incertain whether Mr. Nesbitt, the bearer of your last, will be the bearer of this, or whether it may not have to wait some other private occasion. They have reestablished their packet-boats here indeed; but they are to go from Bordeaux, which being between four and five hundred miles from hence, is too far to send a courier with my letters but on the most extraordinary occasions: and without a courier, they must pass through the post office. I shall therefore not make use of this mode of conveyance, but prefer sending my letters by a private hand by the way of London. The incertainty of finding private conveiances to London is the principal objection to this.
On the receipt of your letter advising me to purchase the two volumes of Deane’s letters and accounts, I wrote to the person who had them, and after some offers and refusals he let me have them for 25 Louis instead of 120 Louis asked at first. He told me that Deane had still 6. or 8. volumes more and that when he should return to London, he would try to get them, in order to make himself whole for the money he had lent Deane. As I knew he would endeavor to make us pay dear for them, and it appeared to be your opinion and that of the members you had consulted, that it was an object worthy attention, I wrote immediately to a friend in London to endeavor to purchase them from Deane himself whose distresses and crapulous habits will probably render him more easy to deal with. I authorized him to go as far as fifty guineas. I have as yet no answer from him.
I inclose you a letter which I wrote last month to our bankers in Holland. As it will itself explain the cause of it’s being written I shall not repeat it’s substance here. In answer to my proposition to pay bills for the medals and the redemption of our captives they quote a resolution of Congress (which however I do not find in the. printed journals) appropriating the loans of 1787. and 1788. to the paiment of interest on the Dutch loans till 1790 inclusive, and the residue to salaries and contingencies in Europe, and they argue that, according to this, they are not to pay any thing in Europe till they shall first have enough to pay all the interest which will become due to the end of the year 1790: and that it is out of personal regard that they relax from this so far as to pay diplomatic salaries. So that here is a clear declaration they will answer no  other demands till they have in hand money enough for all the interest to the end of the year 1790. It is but a twelvemonth since I have had occasion to pay attention to the proceedings of those gentlemen. But during that time I have observed that as soon as a sum of interest is becoming due they are able to borrow just that, and no more or at least only so much more as may pay our salaries and keep us quiet. Were they not to borrow for the interest, the failure to pay that would sink the value of the capital, of which they are considerable sharers. So far their interests and ours concur. But there perhaps they may separate. I think it possible they may chuse to support our credit to a certain point and let it go no further but at their will; to keep it so poised as that it may be at their mercy. By this they will be sure to keep us in their own hands. They write word to the Treasury that in order to raise money for the February interest they were obliged to agree with the subscribers that Congress should open no other loan at Amsterdam this year till this one be filled up, and that this shall not be filled but by the present subscribers, and they not obliged to fill it. This is delivering us bound hand and foot to the subscribers, that is to themselves. Finding that they would not raise money for any other purposes without being pushed, I wrote the letter I inclose you. They answer as I have stated by a refusal to pay, alledging the appropriation of Congress. I have written again to press them further, and to propose to them the paiment of 30,000 florins only for the case of our captives, as I am in hopes this may do.—In the close of my letter to them you will observe I refer them, as to the article of foreign officers, to the board of Treasury. I had in truth received the printed journals a few days before, but had not yet had time to read them carefully, and particularly had not then noted the vote of Congress of Aug. 20. directing me to attend to that article. I shall not fail to do what I can in it. But I am afraid they will consider this also as standing on the same ground with the other contingent articles.
This country being generally engaged in it’s elections, affords nothing new and worthy of communication. The hopes of accomodation between Turkey and the two empires do not gain strength. The war between Russia and Denmark on the one hand and Sweden on the other is likely also to go on, the mediation of England being rendered of little force by the accident to it’s executive. The progress of this war, and also of the broils in Poland, may possibly draw the king of Prussia into it during the ensuing campaign: and it must, before it be finished, take in this  country, and perhaps England. The ill humor on account of the Dutch revolution continues to rankle here. They have recalled their Ambassador from the Hague, manifestly to shew their dissatisfaction with that court, and some very dry memorials have lately been exchanged on the subject of the money this country assumed to pay the Emperor for the Dutch. I send you very full extracts of these, which will shew you the dispositions of the two courts towards each other. Whether and when this country will be able to take an active part, will depend on the issue of their states general. If they fund their public debts judiciously, and will provide further funds for a war, on the English plan, I believe they will be able to borrow any sums they please. In the mean time, the situation of England will leave them at leisure to settle their internal affairs well. That ministry indeed pretend their king is perfectly reestablished. No doubt they will make the most of his amendment which is real to a certain degree. But as, under pretence of this they have got rid of the daily certificate of the physicians, and they are possessed of the king’s person, the public must judge hereafter from such facts only as they can catch. There are several at present which, put together, induce a presumption the king is only better, not well. And should he be well, time will be necessary to give a confidence that it is not merely a lucid interval. On the whole I think we may conclude that that country will not take a part in the war this year, which was by no means certain before.
M. del Pinto, formerly Minister of Portugal at London, and the same who negotiated the treaty with us, being now put at the head of the ministry of that country, I presume that negociation may be renewed succesfully, if it be the desire of our government. Perhaps an admission of our flour into their ports may be obtained now, as M. del Pinto seemed impressed with our reasoning on that subject and promised to press it on his court, tho he could not then venture to put it into the treaty. There is not the same reason to hope any relaxation as to our reception in Bresil, because he would scarcely let us mention that at all. I think myself it is their interest to take away all temptations to our co-operation in the emancipation of their colonies, and I know no means of doing this but the making it our interest that they should continue dependant, nor any other way of making this our interest, but by allowing us a commerce with them. However this is a mode of reasoning which their ministry probably could not bear to listen to.
I send herewith the gazettes of France and Leyden, and have  the honor to be, Sir, Your most obedient & most humble servant,

Th: Jefferson

